Loretta H. Rush, Chief Justice of Indiana
The Indiana Supreme Court Disciplinary Commission filed a verified "Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause," advising that Respondent was disciplined by the State of Tennessee and requesting, pursuant to Indiana Admission and Discipline Rule 23(20), that reciprocal discipline be imposed in this state. On March 20, 2019, this Court issued an "Order to Show Cause," to which Respondent has not responded.
Respondent was admitted to practice law in Indiana and in Tennessee. On February 8, 2019, the Supreme Court of Tennessee issued an order suspending Respondent for three years, with six months of active suspension and the remainder on probation, due to professional misconduct.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(20)(e), of any reason why reciprocal discipline should not be issued in this state.
Being duly advised, the Court orders Respondent suspended indefinitely from the practice of law in this state as of the date of this order. Respondent is already under suspension in Indiana for noncompliance with this state's continuing legal education requirements. Respondent is ordered to fulfill the continuing duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in Tennessee, Respondent may file a "Motion for Release from Reciprocal Suspension" pursuant to and in full compliance with Admission and Discipline Rule 23(20)(g), provided there is no other suspension order in effect at the time, including Respondent's current CLE noncompliance suspension order. Reinstatement in Indiana shall be subject to compliance with the terms of Respondent's probation in Tennessee as determined by that jurisdiction.
All Justices concur.